F O L EY i eerie of the Americas

New York, NY 10019

H O AG LLP 646.927.5500 main

646.927.5599 fax

Peter A. Sullivan
direct : (646) 927 5510
psullivan@foleyhoag.com

May 30, 2019
VIA ELECTRONIC FILING

United States District Court
The Honorable Vincent Briccetti

300 Quarropas Street
White Plains, NY 10601-4150

Re: Boss Worldwide LLC, d/b/a ALGO Online Retail v. Beau Crabill et al.
Case No. 7:19-cv-02363-VB

Dear Judge Briccetti:

We represent Plaintiff, Boss Worldwide LLC, in the above referenced action. We
write pursuant to the Court’s Order dated May 21, 2019 (Doc. 24) to inform the Court that
Plaintiff has elected to proceed by filing an Amended Complaint. The Amended Complaint
will be filed with the Court no later than 14 days from the date of this letter.

Respectfally submitted,
Péter (e

cc: Counsel of Record via ECF

ATTORNEYS AT LAW BOSTON | NEWYORK | PARIS | WASHINGTON | FOLEYHOAG.COM
